DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 15-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ueda (US PG Pub No. 2014/0180515).
Regarding claim 1 and 17, Ueda teaches A vehicle control apparatus comprising: 
a condition determining unit configured to determine whether two or more enabling conditions (τ + SOC paragraph 44 and 47) are satisfied, the enabling conditions being set to enable a switching control to an engine stop mode (figure 2 EV mode paragraph 34), the switching control to the engine stop mode being a control of performing switching to the engine stop mode, the engine stop mode being a mode that stops an engine of a vehicle while the vehicle is in a driving state; 
a mode switching controller configured to perform the switching control to the engine stop mode in response to that the condition determining unit determines that the enabling conditions are satisfied; and (paragraph 34 hybrid control unit first and 2nd travel mode)
a notification controller configured to compare a measured time value (τ  paragraph 47) and a threshold (paragraph 44 SOC) with each other (SOC and τ are related paragraph 47) that are both related to the enabling condition, of the two or more enabling conditions, which the condition determining unit determines as not being satisfied, the notification controller being configured to perform, in response to that the measured time value exceeds the threshold, a control of making notification that the switching control to the engine stop mode is in a disabled state (figure 2 and 3).
Regarding claim 2, Ueda teaches wherein the engine stop mode comprises an electric vehicle traveling mode that causes the vehicle to travel with use of power from a rotating electrical device while the engine is stopped (figure 2 EV mode paragraph 34 EV mode first travel mode).
Regarding claim 4, Ueda teaches wherein the notification controller is configured to perform, in response to that the measured time value exceeds the threshold, a control of making notification of the enabling condition that is determined as not being satisfied (figure 3 paragraph 47 and 52).
Regarding claim 5 and 6, Ueda teaches wherein the threshold is set for each of the enabling conditions (paragraph 44, 47, 52).
Regarding claim 7 and 8, Ueda teaches wherein the measured time value comprises a measured value of time during which one, of the enabling conditions, corresponding to the measured time value is determined as not being satisfied (paragraph 47 and 52).
Regarding claim 15 and 16, Ueda teaches wherein the notification controller is configured to vary the threshold in accordance with a traveling environment (traveling environment is throttle position will naturally vary based on throttle position figure 3 paragraph 47-52).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PG Pub No. 2014/0180515) in view of Goda (US PG Pub No. 2011/0202210)
Regarding claim 3, Ueda teaches wherein the notification controller is configured to perform, in response to that the measured time value exceeds the threshold (figure 3), 
Ueda does not explicitly teach however Goda teaches a control of making notification of the enabling condition that is determined as not being satisfied (S150 paragraph 20 light display).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Ueda based on the teachings of Goda to teach a control of making notification of the enabling condition that is determined as not being satisfied. The motivation would be so driver can be mode aware reason motor driving is not possible (Goda paragraph 26)
Regarding claim 11 and 12, Ueda does not explicitly teach however Goda teaches wherein the notification controller is configured to perform, in response to notification request operation performed by a user, a control of making notification of the enabling condition which the condition determining unit determines as not being satisfied (S150 figure 2 paragraph 26).

Allowable Subject Matter
Claims 9-10, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747